DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/05/2021 have been considered by the Examiner.

Claim Objections
Claim(s) 1 and 12 are objected to because of the following informalities:  
Claim(s) 1 and 12 recite a phrase “a reference receiver and that receives”. The Examiner suggests amending the phrase to recite “a reference receiver that receives” to restore clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-8, 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Evers et al. (US 20040066182; hereinafter Evers) in view of Alford et al. (US 20100041353).
Regarding claim 1, Evers teaches in figure(s) 1-3 a calibration apparatus for calibrating cross-frequency phases of large-signal network analyzer measurements, the calibration apparatus comprising: 
a signal generator (SO1, SO2; fig. 1) that produces a calibration signal (para. 44 - network analyzer enables a quick calibration) and a reference multitone signal (para. 8 - multitone-excitations); 
a vector network analyzer (para. 1 - a vectorial network analyzer) in communication with the signal generator and comprising a forward coupler (71), a reverse coupler (72), a forward coupled receiver ([14-16]1,17), a reverse coupled receiver ([14-16]2,17), and a reference receiver ([5, 8, 10]1,17) and that receives the calibration signal and the reference multitone signal from the signal generator; 
the forward coupler (71) in communication with the signal generator and that receives the calibration signal from the signal generator and produces a forward coupled signal (IF Meas 1) from the calibration signal; 

    PNG
    media_image1.png
    630
    442
    media_image1.png
    Greyscale

the forward coupled receiver ([14-16]1,17) in communication with the forward coupler and that receives the forward coupled signal from the forward coupler and produces a forward digitized signal (para. 20 -  IF Meas 1, IF Meas 2 emanating from the mixer 14.sub.1, 14.sub.2, are each conducted to an analog/digital converter ADC 17) from the forward coupled signal (IF Meas 1); 
the reverse coupler (72) in communication with the signal generator and that receives the calibration signal from the signal generator and produces a reverse coupled signal (IF Meas 2) from the calibration signal; 
the reverse coupled receiver ([14-16]2,17) in communication with the reverse coupler and that receives the reverse coupled signal (IF Meas 2) from the reverse coupler and produces a reverse digitized signal (para. 20 -  IF Meas 1, IF Meas 2 emanating from the mixer 14.sub.1, 14.sub.2, are each conducted to an analog/digital converter ADC 17) from the reverse coupled signal; 
the reference receiver ([5, 8, 10]1,17) in communication with the signal generator and that receives the reference multitone signal (IF Ref 1) from the signal generator and produces a reference digitized signal from the reference multitone signal; 
a calibration receiver ([5, 8, 10]2,17) in communication with the signal generator and the vector network analyzer and that receives the calibration signal (IF Ref 1) from the vector network analyzer and produces a digitized calibration signal from the calibration signal; and 
a signal processor (controller 18) in communication with the vector network analyzer and the calibration receiver and that: 
receives the reference digitized signal from the reference receiver ([5, 8, 10]1,17); 
receives the forward digitized signal from the forward coupled receiver ([14-16]1,17); 
receives the reverse digitized signal from the reverse coupled receiver ([14-16]2,17); 
receives the digitized calibration signal from the calibration receiver ([5, 8, 10]2,17); and 
produces a calibration (para. 2 - various parameters may be computed, for instance, the so-called S-parameters, the reflection coefficient, the amplification or the input/output impedance; para. 44 - enables a quick calibration) from the reference digitized signal, the forward digitized signal, the reverse digitized signal, and the digitized calibration signal.
Evers does not teach explicitly calibration factor, calibration temporal signal.
However, Alford teaches in figure(s) 1-3 calibration factor (calibration signal step 208 and calibration factor determination step 212 in fig. 2), calibration temporal signal (para. 8 - transformed from the time-domain to the frequency-domain using a discrete Fourier transform (DFT); fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Evers by having calibration factor, calibration temporal signal as taught by Alford in order to improve phase imbalance as evidenced by "receiver calibration factors may correspond to different factors that, for example, are utilized to minimize I/Q amplitude and phase imbalance, as well as DC offset, based on the values (provided by the DFT) at various discrete frequencies" (para. 29).

Regarding claim 3, Evers in view of Alford teaches the calibration apparatus of claim 1, further comprising a power meter (para. 7 of Alford - power detector), scattering-parameter calibration standards (para. 1 of Evers - measurement of wave values, especially of S-parameters), or a combination of these.

Regarding claim 4, Evers teaches in figure(s) 1-3 the calibration apparatus of claim 1, wherein the signal generator produces a timing signal; and the calibration receiver receives the timing signal from the signal generator, and triggers off of the timing signal (para. 44 - 2-port measurements can be made pairwise at the same time at respectively two ports).

Regarding claim 5, Evers in view of Alford teaches the calibration apparatus of claim 1, 
Alford additionally teaches in figure(s) 1-3 wherein the vector network analyzer receives the calibration factor from the signal processor and calibrates the forward digitized signal, the reverse digitized signal, or the reference digitized signal based on the calibration factor (para. 29 - I and Q signals are adjusted in the signal correction unit 102 based on the receiver calibration factors. From block 212, control transfers to block 214).

Regarding claim 6, Evers in view of Alford teaches the calibration apparatus of claim 5, wherein the vector network analyzer applies the calibration factor from the signal processor to perform frequency-point-by-frequency-point calibration of a scattering-parameter (para. 1 of Evers - measurement of wave values, especially of S-parameters) and power (para. 7 of Alford - power detector).

Regarding claim 7, Evers in view of Alford teaches the calibration apparatus of claim 1, 
Alford additionally teaches in figure(s) 1-3 wherein the calibration signal comprises a single tone sinusoid (para. 8 - discrete frequency components, e.g., sinusoidal waves; para. 19 - a single frequency BB tone).

Regarding claim 8, Evers in view of Alford teaches the calibration apparatus of claim 7, 
Alford additionally teaches in figure(s) 1-3 wherein the signal generator produces the single tone sinusoid at each frequency to be measured by the calibration receiver and the vector network analyzer (para. 30 - calibration process 200 may be performed at multiple respective frequencies).

Regarding claim 12, Evers teaches in figure(s) 1-3 a process for calibrating cross-frequency phases of large-signal network analyzer measurements, the process comprising: 
producing, by a signal generator (SO1, SO2; fig. 1), a calibration signal and a reference multitone signal (para. 8 - multitone-excitations); 
a vector network analyzer (para. 1 - a vectorial network analyzer) in communication with the signal generator and comprising a forward coupler (71), a reverse coupler (72), a forward coupled receiver ([14-16]1,17), a reverse coupled receiver ([14-16]2,17), and a reference receiver ([5, 8, 10]1,17) and that receives the calibration signal and the reference multitone signal from the signal generator; 
receiving, by a forward coupler (71) of a vector network analyzer, the calibration signal from the signal generator; 
producing, by the forward coupler, a forward coupled signal (IF Meas 1) from the calibration signal; 
receiving, by a forward coupled receiver ([14-16]1,17) of the vector network analyzer, the forward coupled signal from the forward coupler; 
producing, by the forward coupled receiver, a forward digitized signal (para. 20 -  IF Meas 1, IF Meas 2 emanating from the mixer 14.sub.1, 14.sub.2, are each conducted to an analog/digital converter ADC 17) from the forward coupled signal (IF Meas 1); 
receiving, by a reverse coupler (72) of the vector network analyzer, the calibration signal from the signal generator; 
producing, by the reverse coupler, a reverse coupled signal (IF Meas 2) from the calibration signal; 
receiving, by a reverse coupled receiver ([14-16]2,17) of the vector network analyzer, the reverse coupled signal (IF Meas 2) from the reverse coupler; 
producing, by the reverse coupled receiver, a reverse digitized signal (para. 20 -  IF Meas 1, IF Meas 2 emanating from the mixer 14.sub.1, 14.sub.2, are each conducted to an analog/digital converter ADC 17) from the reverse coupled signal; 
receiving, by a reference receiver ([5, 8, 10]1,17) of the vector network analyzer, the reference multitone signal (IF Ref 1) from the signal generator; 
producing, by the reference receiver, a reference digitized signal from the reference multitone signal; 
receiving, by a calibration receiver ([5, 8, 10]2,17), the calibration signal from the vector network analyzer; 
producing, by the calibration receiver, a digitized calibration signal from the calibration signal (IF Ref 1); and 
receiving, by a signal processor  (controller 18), the reference digitized signal from the reference receiver; 
receiving, by the signal processor, the forward digitized signal from the forward coupled receiver; 
receiving, by the signal processor, the reverse digitized signal from the reverse coupled receiver; 
receiving, by the signal processor, the digitized calibration signal from the calibration receiver; and 
producing, by the signal processor, a calibration (para. 2 - various parameters may be computed, for instance, the so-called S-parameters, the reflection coefficient, the amplification or the input/output impedance; para. 44 - enables a quick calibration) from the reference digitized signal, the forward digitized signal, the reverse digitized signal, and the digitized calibration signal to calibrate the cross-frequency phases of large-signal network analyzer measurements.
Evers does not teach explicitly calibration factor, calibration temporal signal.
However, Alford teaches in figure(s) 1-3 calibration factor (calibration signal step 208 and calibration factor determination step 212 in fig. 2), calibration temporal signal (para. 8 - transformed from the time-domain to the frequency-domain using a discrete Fourier transform (DFT); fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Evers by having calibration factor, calibration temporal signal as taught by Alford in order to improve phase imbalance as evidenced by "receiver calibration factors may correspond to different factors that, for example, are utilized to minimize I/Q amplitude and phase imbalance, as well as DC offset, based on the values (provided by the DFT) at various discrete frequencies" (para. 29).

Regarding claim 14, Evers in view of Alford teaches the process of claim 12, further comprising calibrating: power measurement of the vector network analyzer with a power meter (para. 7 of Alford - power detector); or scattering-parameters of the calibration receiver with scattering-parameter calibration standards (para. 1 of Evers - measurement of wave values, especially of S-parameters).

Regarding claim 15, Evers teaches in figure(s) 1-3 the process of claim 12, further comprising: producing, by the signal generator, a timing signal; and receiving, by the calibration receiver, the timing signal from the signal generator; and triggering the calibration receiver off of the timing signal (para. 44 - 2-port measurements can be made pairwise at the same time at respectively two ports).

Regarding claim 16, Evers in view of Alford teaches the process of claim 12, 
Alford additionally teaches in figure(s) 1-3 further comprising: receiving, by the vector network analyzer, the calibration factor from the signal processor; and calibrating the forward digitized signal, the reverse digitized signal, or the reference digitized signal based on the calibration factor (para. 29 - I and Q signals are adjusted in the signal correction unit 102 based on the receiver calibration factors. From block 212, control transfers to block 214).

Regarding claim 17, Evers in view of Alford teaches the process of claim 16, further comprising applying, by the vector network analyzer, the calibration factor from the signal processor to perform frequency-point-by-frequency-point calibration of a scattering-parameter (para. 1 of Evers - measurement of wave values, especially of S-parameters) and power (para. 7 of Alford - power detector).

Regarding claim 18, Evers in view of Alford teaches the process of claim 12, 
Alford additionally teaches in figure(s) 1-3 wherein the calibration signal comprises a single tone sinusoid (para. 8 - discrete frequency components, e.g., sinusoidal waves; para. 19 - a single frequency BB tone).

Regarding claim 19, Evers in view of Alford teaches the process of claim 18, 
Alford additionally teaches in figure(s) 1-3 further comprising producing, by the signal generator, the single tone sinusoid at each frequency to be measured by the calibration receiver and the vector network analyzer (para. 30 - calibration process 200 may be performed at multiple respective frequencies).

Allowable Subject Matter
Claim(s) 2, 9-11, 13 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 2 and 13, the prior arts of record do not fairly teach or suggest “a phase shifter in communication with the signal generator and the calibration receiver, such that: the signal generator produces a synchronization signal and a timing signal; the phase shifter receives the synchronization signal from the signal generator and produces a phase shifted synchronization signal from the synchronization signal; and the calibration receiver receives the synchronization signal and the timing signal from the signal generator, receives the phase shifted synchronization signal from the phase shifter, triggers off of the timing signal, and stabilizes timing based on the phase shifted synchronization signal and the synchronization signal” including all of the limitations of the base claim and any intervening claims.

Regarding claim(s) 9 and 20, the prior arts of record do not fairly teach or suggest “wherein the calibration receiver measures one cycle of the single tone sinusoid.” including all of the limitations of the base claim and any intervening claims.
Claim(s) 10-11 and 21-22 are objected for dependent upon the allowable base claim(s).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868